IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


 WILLIAM H. SCOTT                              : No. 146 MM 2018
                                               :
                                               :
              v.                               :
                                               :
                                               :
 TRAVELERS COMMERCIAL                          :
 INSURANCE COMPANY                             :
                                               :
                                               :
 PETITION OF: UNITED STATES COURT              :
 OF APPEALS FOR THE THIRD CIRCUIT              :


                                        ORDER



PER CURIAM

             AND NOW, this 15th day of October, 2018, the Petition for Certification of

Question of Law is GRANTED. This Court shall consider the following issue:

      Whether, under Pennsylvania law, a contractual provision in a motor vehicle
      insurance policy that requires an insured to submit to an independent
      medical examination by a physician selected by the insurer, when and as
      often as the insurer may reasonably require, as a condition precedent to the
      payment of first -party medical benefits under that policy, conflicts with the
      Motor Vehicle Financial Responsibility Law, 75 Pa.C.S. §1796(a), and is
      therefore void as against public policy.
      The Prothonotary is DIRECTED to establish a briefing schedule and list this case

for oral argument.